FILED
                              NOT FOR PUBLICATION                            SEP 24 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE R. BELTRAN,                                  No. 08-71554

               Petitioner,                        Agency No. A073-981-758

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Jose R. Beltran, a native and citizen fo Mexico, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judge’s decision denying his application for cancellation of removal. We dismiss

the petition for review.

         We lack jurisdiction to review the agency’s discretionary determination that

Beltran failed to show exceptional and extremely unusual hardship to a qualifying

relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

Beltran’s contention that the agency failed to consider relevant hardship factors is

not supported by the record and does not amount to a colorable claim over which

we have jurisdiction. See Mendez-Castro v. Mukasey, 552 F.3d 975, 980 (9th Cir.

2009).

         PETITION FOR REVIEW DISMISSED.




                                            2                                  08-71554